Case 3:18-cv-10498-MAS-LHG Document18 Filed 08/13/19 Page 1 of 1 PagelD: 113

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

Patricia Fischer,
Plaintiff,

Vv.
FCA US, LLC and John Does 1-5

Defendants,

Civil Action No. 18-10498 (MAS) (LHG)

Stipulation of Dismissal

 

The matter having been amicably resolved, it is hereby stipulated and agreed that the

matter is dismissed with prejudice and without costs.

Attorneys for Plaintiff

By:_Howard Gutman

Howard A. Gutman

Law Offices of Howard A. Gutman
230 Route 206, Suite 307

Flanders, New Jersey 07836

(973) 598-1980

Dated: August 13, 2019

Attorney for Defendant
FCA US LLC

By: Tiffany Mexauden

Tiffany M. Alexander (4000692002)
Tanenbaum Keale LLP

100 Mulberry Street, Suite 1301
Three Gateway Center

Newark, NJ 07102

(973) 820-1127

 

7A
So Ordered this, (3 da

y
ot huguse 20_/7

Hon. one Shipp, USDJ
